


Exhibit 10.2

 

SEPARATION AGREEMENT AND RELEASE

 

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into as of
July 29, 2013 between CTC Media, Inc., a Delaware corporation (the “Company”),
and Boris Podolsky. The parties agree as follows:

 

1.                                      Last Date of Employment.  Mr. Podolsky’s
last day of employment with the Company, the Moscow Representative Office of the
Company and/or each and every one of its direct or indirect subsidiaries
(together with the Company, the “Group”) shall be July 31, 2013 (the “Separation
Date”). The termination of his employment with the Company is at the election of
Mr. Podolsky pursuant to Section 5(d) of the Employment Agreement entered into
between the Company and Mr. Podolsky as of July 31, 2012, as amended (the
“Employment Agreement”).

 

2.                                      Employment Agreement.  Up to and
including the Separation Date, the Employment Agreement shall remain in full
force and effect.

 

3.                                      Base Salary; Vacation Pay; Expenses. 
The parties acknowledge that Mr. Podolsky is entitled to (i) any accrued but
unpaid Base Salary, (ii) any vacation pay in respect of vacation days accrued
but untaken, and (iii) any unreimbursed expenses properly incurred; each through
the Separation Date, less all applicable taxes and withholdings; and the Company
hereby agrees to pay all such amounts in one lump sum on or about August 30,
2013..

 

4.                                      Waiver of Notice; Severance Payments.
The Company hereby waives the notice period required under Section 5(d) of the
Employment Agreement, and agrees to pay to Mr. Podolsky a lump sum payment of
$800,000, equal to twelve (12) months of his Base Salary (representing the
amounts that would be payable under Section 6(b) of the Employment Agreement,
were such section to apply, plus six months’ Base Salary in lieu of notice).
One-half of such amount shall be paid on or about August 30, 2013, and the
remaining one-half of such amount shall be paid on or about September 30, 2013;
in each case in either US dollars or Russian rubles at the then-effective
exchange rate, at the election of Mr. Podolsky, to an account or accounts
notified by Mr. Podolsky to the Company.

 

5.                                      Annual Bonus.  Mr. Podolsky hereby
acknowledges and agrees that he shall have no entitlement to any annual cash
bonus in respect of 2013 pursuant to Section 3(b) of the Employment Agreement or
otherwise.

 

6.                                       Equity Awards.  Mr. Podolsky and the
Company hereby agree that as of the Separation Date:

 

(a)                                 An aggregate of 650,000 shares of the
Company’s common stock (the “Vested Shares”) are vested and unexercised under
the Stock Option Agreement dated as of December 10, 2007 between the Company and
Mr. Podolsky (the “Option Agreement”). Mr. Podolsky hereby acknowledges and
agrees that no additional shares shall vest or be capable of vesting under the
Option Agreement following the Separation Date. The Company hereby agrees that
the Vested Shares shall remain exercisable pursuant to the terms of the Option
Agreement until December 31, 2014, notwithstanding any provision of the Option
Agreement to the contrary, after which the option to purchase any Vested Shares
that then remain unexercised shall terminate and lapse.

 

--------------------------------------------------------------------------------


 

(b)                                 Mr. Podolsky hereby acknowledges that no
restricted stock units (“RSUs”) have vested pursuant to the RSU Award issued to
Mr. Podolsky by the Company pursuant to the Company’s 2013 Equity Incentive Plan
(the “RSU Award”), and that the RSU Award shall terminate and be of no further
force or effect as of the Separation Date.

 

7.                                      Insurance.  The Company hereby agrees to
maintain in full force and effect, and to pay all Group-funded premiums in
respect of, all Group-funded private health and life insurance policies
currently in effect in respect of Mr. Podolsky and/or the members of his
immediate family pursuant to Section 3(e) of the Employment Agreement, through
December 31, 2013.

 

8.                                      Separation Bonus.  In recognition of
Mr. Podolsky’s contributions to the Group, the Company hereby agrees to pay to
Mr. Podolsky, in addition to the other amounts payable hereunder, a special cash
separation bonus in the net amount of $200,000 (net of any applicable income tax
due) (the “Separation Bonus”). The Separation Bonus shall be paid by the Company
in one lump sum on or about August 9, 2013; provided that Mr. Podolsky remains
in compliance with the obligations described in Sections 10 and 11 below, and
provided further that Mr. Podolsky provides reasonable transition assistance to
his successor.

 

9.                                      No Other Separation Benefits. 
Mr. Podolsky acknowledges and agrees that, other than as set forth herein, from
the Separation Date, Mr. Podolsky is entitled to no other salary, bonus,
consideration and/or benefits under the Employment Agreement, Option Agreement,
RSU Award or any other employment agreement or grant or benefits agreement
between Mr. Podolsky and any member of the Group.  It is acknowledged that in
accordance with Russian law the Moscow Representative Office of the Company
and/or those Russian members of the Group that employ Mr. Podolsky may be
required to enter into agreements with Mr. Podolsky regarding the termination of
his employment with such Moscow Representative Office and/or Group members.  To
the extent that Russian law requires the Moscow Representative Office of the
Company and/or any member of the Group to make any severance, separation or
termination payments to Mr. Podolsky pursuant to such agreements or otherwise,
the aggregate amount of such payments shall be deducted from any payment to be
made to Mr. Podolsky hereunder.

 

10.                               Non-Competition and Non-Solicitation.
Mr. Podolsky acknowledges that his obligations to comply with the
non-competition and non-solicitation provisions set forth in Section 7 of the
Employment Agreement shall remain in full force and effect following the
Separation Date, and hereby confirms that he will comply with such provisions.
Mr. Podolsky further acknowledges and agrees that such non-competition
obligations shall continue in full force and effect until the first anniversary
of the Separation Date, and that such non-solicitation obligations shall
continue in full force and effect until the second anniversary of the Separation
Date, pursuant to the terms thereof.

 

11.                               Proprietary Information.  Mr. Podolsky
acknowledges his obligation to keep confidential all non-public information
concerning the Group that he acquired during the course of his employment with
the Company, as stated more fully in Section 8 of the Employment Agreement,
which remains in full force and effect.  Mr. Podolsky further acknowledges and
agrees that such obligation shall continue in full force and effect both from
the date hereof through the Separation Date and after the Separation Date.

 

12.                               Return of Company Property.  Mr. Podolsky
agrees to return (i) all equipment and property belonging to the Group
including, but not limited to, any Group credit card (and to be responsible for
all non-business related expenses), but excluding the automobile

 

2

--------------------------------------------------------------------------------


 

provided for by Section 3(f) of the Employment Agreement, by no later than
August 30, 2013; and (ii) the automobile provided for by Section 3(f) of the
Employment Agreement, by no later than September 30, 2013.  For the avoidance of
doubt, Mr. Podolsky shall be entitled to the use of his current corporate car
and driver through September 30, 2013.

 

13.                               Release.

 

(a)                                 Release by Executive. In consideration of
the payment of the separation benefits set out above, Mr. Podolsky hereby fully,
forever, irrevocably and unconditionally releases, remises and discharges the
Company, and its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities) (hereinafter, the “Released Parties”) from (i) any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), relating to
Mr. Podolsky’s employment with the Company, compensation in respect thereof
(whether cash, equity or otherwise) and/or the termination thereof which
Mr. Podolsky ever had, could have had or now has against the Released Parties,
whether known or unknown, suspected or unsuspected, (ii) all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract, all claims to any non-vested ownership interest in the Company,
contractual or otherwise, (iii) any claim or damage (including a claim for
retaliation) under any common law theory or any US federal, state or local
statute or ordinance not expressly referenced above and (iv) any claim of any
kind whatsoever brought under the laws of the Russian Federation or local
subdivision thereof. Notwithstanding any provision of this Release to the
contrary, (A) the Indemnification Agreement between the Company and Mr. Podolsky
shall continue in full force and effect and, subject to the terms and conditions
thereof, Mr. Podolsky shall be entitled to all rights and protections afforded
to him by such agreement; (B) those provisions of the Employment Agreement that
expressly survive termination of that agreement shall continue in full force and
effect; (C) there shall survive any claim (I) for any Accrued Amounts payable
under the Employment Agreement which have not yet been paid or (II) for any
benefits under any medical, dental, vision, or other welfare plan that are
payable by the Company that have been incurred prior to, but that have not been
processed and/or paid to Mr. Podolsky as of the date hereof; and (D) there shall
survive any claim for interests, if any, that Mr. Podolsky may have accrued
prior to his date of termination under any pension, savings or similar
retirement plan or vehicle maintained by the Company.

 

(b)                                 Release by Company.  In consideration of
Mr. Podolsky executing and delivering this Agreement, the Company hereby
irrevocably and unconditionally releases, remises and discharges Mr. Podolsky,
his heirs and administrators, or any of them, from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, account, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities and expenses
(including attorney fees and costs) relating to Mr. Podolsky’s employment and/or
the termination thereof which the Company ever had, could have had or now has
against Mr. Podolsky whether known or unknown, suspected or unsuspected.

 

14.                               Amendment.  This Agreement shall be binding
upon the parties and may only be abandoned, supplemented, changed or modified in
any manner in writing.

 

15.                               Applicable Law; Jurisdiction.  This Agreement
shall be governed exclusively by the laws of the State of Delaware, without
regard to any applicable conflicts of laws provisions.

 

3

--------------------------------------------------------------------------------


 

16.                               Voluntary Assent.  Mr. Podolsky states and
represents that he has carefully read this Agreement, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs his name of his own free act.

 

17.                               Entire Agreement.  This Agreement contains and
constitutes the entire understanding and agreement between the parties hereto
with respect to the termination of the Employment Agreement, and supersedes all
previous oral and written negotiations, agreements, commitments, and writings in
connection therewith.

 

18.                               Counterparts.  This Agreement may be executed
in two (2) signature counterparts, each of which shall constitute an original,
but all of which taken together shall constitute but one and the same
instrument.

 

19.                               Resignation of Group Positions.  From and
following the Separation Date, Mr. Podolsky agrees, at the request of the
Company and from time to time, to tender his written resignation from any
director or officer positions he holds in the Moscow Representative Office of
the Company and/or any of the other companies within the Group.  The Company
agrees not to make any claims against Mr. Podolsky in connection with his
holding any position as an officer and/or director of the Moscow Representative
Office of the Company and/or any of the Group companies.

 

****

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written above.

 

 

CTC MEDIA, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/S/ ANGELO CODIGNONI

 

/s/ BORIS PODOLSKY

 

Name:Angelo Codignoni

 

Boris Podolsky

 

Co-Chairman of the Board

 

 

 

 

 

 

 

 

Address:

 

Address:

 

 

 

31A Leningradsky Prospekt

 

 

125284 Moscow

 

 

Russia

 

 

 

 

 

 

 

 

Attn: Company Secretary

 

 

 

--------------------------------------------------------------------------------
